 

Exhibit 10.1

 

DEMAND

 

PROMISSORY GRID NOTE

 

October 3, 2017 

New York, NY

 

FOR VALUE RECEIVED, Committed Capital Acquisition Corporation II, a Delaware
corporation (the “Maker”), promises to pay ON DEMAND to the order of Ken Abdalla
(the “Payee”) the principal amount of advances made to the Maker from time to
time under this Promissory Grid Note (this “Note”) as noted in Schedule A
annexed hereto, (the “Schedule”), together with interest on the unpaid principal
balance at a per annum rate of 2.0%.

 

All payments on account of the indebtedness evidenced by this Note shall be
applied first to interest and the remainder to principal. Payments of interest
and principal shall be made at 1745 Sidewinder Drive, Park City, Utah 84060 or
at such other place as the legal holder hereof may from time to time in writing
appoint.

 

If any payment hereunder falls due on a Saturday, Sunday or legal holiday, it
shall be payable on the next succeeding business day and such additional time
shall be included in the computation of interest.

 

This Note is issued pursuant to the terms and conditions of that certain expense
letter between Maker and Payee of even date herewith.

 

Any one or more of the following shall constitute an Event of Default as the
term is used herein:

 

(a)          default in the payment of interest or principal herein when the
same shall have become due and payable as aforesaid; or

 

(b)          The Maker becomes bankrupt or admits in writing inability to pay
debts as they mature, or makes an assignment for the benefit of creditors, or
consents to the appointment of a trustee or receiver; or

 

(c)          a trustee or receiver is appointed for the Maker or for all or part
of the Maker’s property, without his consent; or

 

(d)          bankruptcy or insolvency proceedings, or other proceedings for
relief in equity or under any acts of Congress or any laws of any State of the
United States relating to the relief of debtors are instituted against the Maker
or are consented to by the Maker.

 





 

 

In case of any Event of Default then, at the option of the legal holder hereof,
the entire unpaid principal balance of this Note, together with all accrued
interest thereon, shall forthwith become due and payable without notice. The
legal holder hereof shall be entitled to reasonable costs of collection,
including attorneys’ fees.

 

Upon demand or immediately upon the occurrence of any Event of Default
hereunder, and continuing until such time as this Note is paid in full, and
after maturity, the principal hereof then outstanding shall bear interest at the
interest rate above stated plus three percent (3%).

 

The Maker shall have the right to prepay this Note in full or in part at any
time and from time to time, without premium or penalty. This Note shall be
governed by and construed in accordance with the laws of the State of Delaware.
The Maker hereby waives demand, presentment for payment, notice of dishonor,
protest and notice of protest.

 

Anything contained herein to the contrary notwithstanding, the Payee hereby
agrees that it does not have any right, title, interest or claim of any kind in
or to any monies in the Trust Account of Maker, established for the benefit of
Maker’s public shareholders (each, a “Claim”) and hereby waives any Claim it may
have in the future as a result of, or arising out of, any amounts due to it
under this Note and will not seek recourse against the Trust Account for any
reason whatsoever.

 



2

 

 

IN WITNESS WHEREOF, Borrower has executed this Note as of the date first stated
above:

 

Committed Capital Acquisition Corporation II         By: /S/ KEN ABDALLA   Name:
Ken Abdalla   Title:   President  

 



3

 

 

SCHEDULE TO DEMAND GRID NOTE

 

of Committed Capital Acquisition Corporation II dated as of October 3, 2017

 

Date of  

loan  

ADVANCE 

amount of  

loan  

advanced 

DATE OF REPAY- 

MENT OF 

PRINCIPAL  

BALANCE 

amouNt OF
repayment of  

the principal
balance 

principal balance remaining unpaid 

notation 

made by 

                                                                               
                           

 



 4